Pare, J.
Very little needs to be said to vindicate' the charge of the court in this case. The plaintiff’s counsel misapprehend the charge in the first point which they make in their brief, in which they claim that the judge, after stating to the jury that if the defect was palpable, dangerous, and in a public place, and had existed for a considerable period of time, the jury might presume that the city authorities had notice of the defect, went on to comment upon the evidence as to the length of time, and said that “ the defect had not existed very long, only nine days before the accident.” What the court said, in commenting on the evidence, was, “ that it did not appear how long the particular defect that caused the plaintiff’s injury had existed, except what the jury might infer from the evidence respecting the general condition of the street at the place in question; that by the testimony of the contractor it appeared that the work had not been in progress very long, only nine days before the accident; and that the contractor, and some other witnesses for the defence, had testified that after each blast it was their uniform practice to remove from the street all the fragments of rock thus thrown into the street; but that, on the other hand, the plaintiff had offered many witnesses to show that the northerly portion of the street had been encumbered continually with stones during the time the work had been in progress.”
The difference between the charge of the court as stated in the motion, and the charge as claimed by the plaintiff, upon the point under consideration, is palpable and material, and *228it is not necessary to consider the claim further. We think this part of the charge however open to no exception.
The plaintiff further claimed, and requested the court to charge the jury, as matter of law, that notice of the defect to a citizen of the city, was notice to the city itself. The court refused so to charge the jury, but said to them that notice of the defect to a citizen might be considered by the jury as evidence tending to show notice to the city.
It seems to us that the charge of the court was clearly correct. In the case of Manchester v. The City of Hartford, 30 Conn., 118, it was holden that the question whether the city was guilty of negligence or not, in a case like the present one, was purely a question of fact for the jury to determine from all the circumstances of the case. It was claimed in that case that the city could not be liable unless the city authorities had actual knowledge of the defect, and had been guilty of culpable negligence in not repairing the sidewalk; but the court held that the defendants were bound to exercise a reasonable supervision of the streets and sidewalks within the city, in order to ascertain whether they were defective or not, and that, if the defect in question was palpable, dangerous, and in a public place, and had existed for a long time, the jury might very properly infer negligence in the defendants in the exercise of such reasonable, supervision, although they might be ignorant, in fact, of the defect that caused the injury.
It is manifest that a defect which is palpable and danger-pus, cannot exist in a public street within the limits of a city for a long space of time without many citizens becoming aware of the fact; but still, in that case, it was not suggested by court or counsel, that notice of the defect to one of the citizens was notice to the city itself, as a matter of law. It will be observed that the request of the plaintiff is without condition or limitation. It applies to all conceivable cases of the kind. No matter if the citizen acquires knowledge of the defect when on the point of leaving the city to be absent for months in distant lands. No matter if the defect was so casually observed, that its existence was forgotten within an hour, the city must be held chargeable with knowledge.
*229This seems absurd, and especially so when taken in connection with the doctrine, that there must be negligence on the part of a city or town in order to render them liable.
We are satisfied that the charge of the court was correct and we therefore do not advise a new trial.
In this opinion the other judges concurred.